Citation Nr: 1206136	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a bilateral hearing loss disability.

2.	Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.	Entitlement to an initial evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

 
WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran and his daughter testified at a Board hearing at the RO in Waco, Texas in November 2011.  This transcript has been associated with the file.

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Throughout the appeal, the Veteran's PTSD has been manifested by feelings of depression and anxiety, sleep disturbances, flashbacks, mild memory loss, and social and occupational impairment.  

2.	At the November 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw his claim for entitlement to an initial evaluation in excess of 10 percent for tinnitus.





CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 30 percent for PTSD have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411 (2011). 

2.	The criteria for the withdrawal of a substantive appeal for entitlement to an initial rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in March 2008.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

Here, prior to the initial rating decision in this matter, a March 2008 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See Dingess, 19 Vet. App. at 484; see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records is satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in February 2009 for his PTSD claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 30 percent disability evaluation for his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this Diagnostic Code, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board has reviewed the Veteran's private and VA treatment records.  In a February 2009 VA treatment record the Veteran reported that he was having feelings of depression and anxiety and that he did not find his current prescription medication was helping his depression.  In a September 2007 VA treatment record the Veteran reported that he was anxious about almost everything, especially his current job situation.  The Board notes that in an April 2007 VA treatment record the Veteran's prescription dosage of Zoloft was increased.  Also at his November 2011 Board hearing the Veteran testified that the dosage had been increased again following this appointment.  The Veteran has also consistently reported that he experiences flashbacks to his time in Vietnam.  See e.g., September 2008 VA treatment record.

The Veteran has also consistently reported that he suffers from sleep disturbances, including nightmares and insomnia.  See e.g., November 2008 and February 2009 VA treatment records.  The Veteran's daughter also testified at the November 2011 Board hearing that the Veteran paces around the house when he cannot sleep.  The Veteran also testified at his November 2011 Board hearing that he suffered from panic attacks approximately once a month.  See also November 2008 statement from VA physician.  The Board notes that these symptoms were taken into account with the 30 percent evaluation.  

There was some mild memory impairment noted at the February 2009 VA examination.  The Veteran reported that due to his depression and anxiety his short term memory had declined.  However, he did not report any long term memory impairment.

Also of record are the Veteran's Global Assessment of Functioning (GAF) scores.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability rating.

A GAF score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job.  GAF scores ranging between 51 and 60 indicate some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  At his February 2009 VA examination he was given a GAF score of 50-55. Given the Veteran's symptoms of feelings of depression and anxiety, sleep disturbances, flashbacks, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships, the examiner found he generally had moderate symptoms of PTSD.  In viewing the evidence of record in its entirety, the Board finds that the Veteran's overall disability picture most closely approximate that contemplated by a 30 percent evaluation.


It is clear from the medical evidence that the Veteran's PTSD manifestations throughout time have consistently included anxiety, depression, sleep disturbances, flashbacks, mild memory loss, and social and occupational relationship problems.  The Board concludes the Veteran's PTSD has manifested in consistent symptomatology throughout the appellate timeframe warranting a 30 percent rating.

The Board has considered 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 30 percent disability rating.  See 38 C.F.R. § 4.7.

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's level of social and occupational impairment or PTSD symptomatology most closely approximates a 50 percent evaluation or higher.  

In this regard, there is no evidence the Veteran cannot maintain his activities of daily living, including maintaining minimal personal hygiene.  See e.g., February 2009 VA examination report and April 2009 VA treatment record.

In an April 2009 VA treatment record it was noted the Veteran had logical, coherent thought processes with fair judgment and insight.  See also February 2009 VA examination report.  There is also no indication in the Veteran's VA treatment records that he suffered from delusions or hallucinations.  

The Veteran was also not reported to have impaired impulse control with episodes of violence, even though the Veteran reported anger problems.  See e.g., November 2008 VA treatment record and February 2009 VA examination report.  It was also not reported that the Veteran had difficulty understanding complex commands or that he suffered from spatial disorientation.  Also, although the Veteran complained of depression, there is no evidence that his depression was affecting his ability to function independently.

In a September 2007 VA treatment record the Veteran reported no suicidal or homicidal ideations.  See also February 2008 VA treatment record.  In a November 2008 VA treatment record the Veteran denied any suicidal ideation.  At his February 2009 VA examination the Veteran reported that he felt suicidal at times and that he had an increase in suicidal thoughts when he lost his unemployment benefits.  At this examination he also reported some homicidal thoughts, but that he had no real intent to act on them.  In an April 2009 VA treatment record the Veteran denied any suicidal or homicidal ideation.  The Board has considered these statements; however it will view the entire symptomatology when deciding an appropriate evaluation.

With regard to social and occupational functioning, it has been noted that the Veteran has problems with familial and social relationships.  In a February 2009 VA treatment record the Veteran reported that he was more withdrawn from his family than usual.  At his 2011 hearing, however, he reported he enjoyed spending time with his grandkids and had a calm and loving relationship with his wife and children.  At his VA examination the Veteran also reported that he had worked at the same job for 3 years when he was fired for being disruptive.  He said he found it difficult to get along with coworkers.  See February 2009 VA examination report.  He said despite looking for a job, no one was willing to hire him due to his age.  Since he stopped working, he said he spent time woodworking, and sold his own hand-made items on a friend's website. The VA examiner acknowledged the Veteran's anger issues and indicated  they impacted his employability but also pointed out that his age was a factor in his inability to maintain employment. In sum, PTSD, alone, does not cause the Veteran's unemployability.  The symptomatology does not equate to a higher 50 percent rating.

The Board acknowledges the Veteran's contentions that his PTSD warrants an evaluation greater than 30 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).

Overall, the Board concludes that the evidence discussed above does not warrant an evaluation in excess of 30 percent for the Veteran's PTSD.  The Board acknowledges that the evidence of record demonstrates that the Veteran has some more symptoms such as establishing and maintaining relationships with non-family members, but his overall disability picture does not warrant a higher rating in excess of 30 percent.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 30 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his PTSD.  Additionally, there is not shown to be evidence of marked interference with employment due to his PTSD.  At his February 2009 VA examination the examiner noted the Veteran had trouble maintaining employment not only due to his anger problems, but also due to his advancing age.  See also November 2011 Board hearing transcript. The Board observes that no examiner has ever stated that the Veteran's PTSD, alone, causes marked interference with employment.

The Veteran has indicated that his PTSD is manifested by depression and anxiety, sleep disturbances, flashbacks, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Withdrawn Appeal

A veteran may withdraw his appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202.

At the November 2011 Board hearing the Veteran stated that he wished to withdraw his claim of entitlement to an initial rating in excess of 10 percent for tinnitus.  At that time, the Board had not yet issued a final decision on this case; therefore the Veteran's withdrawal of this issue is valid.

For the foregoing reasons, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this particular matter is not appropriate and the Veteran's appeal as to this issue should be dismissed.  38 U.S.C.A. § 7105(d).



ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD is denied.

The claim of entitlement to an initial evaluation in excess of 10 percent for tinnitus is dismissed.


REMAND

The Veteran alleges that his current hearing loss is due to exposure to loud noise in the military, including experience as a cannoner working with the 155 Howitzer.  His DD-214 indicates the Veteran served in the Field Artillery.  Although the Veteran's specific MOS is not listed, all field artillery positions have been identified as occupations where there was at least a moderate probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Accordingly, the Board concedes the Veteran was exposed to in-service noise trauma. 

The Veteran was afforded a VA examination in June 2008.  The examiner reported the Veteran suffered from noise exposure while in-service due mainly to his work with the 15 Howitzer.  Following separation from service the Veteran worked as a truck driver and was involved in truck management.  The Veteran reported no recreational noise exposure after service.  See November 2011 hearing transcript.  The examiner opined that it was less likely than not that the Veteran's hearing loss was related to service.  His rationale was that there was "absolutely no decline or permanent threshold shifts" from the Veteran's entrance examination and his separation examination.

However, the Board notes that the Veteran did experience a decline in his hearing based on his entrance and separation examination audiogram results.  See November 1968 and August 1970 service treatment records.  Furthermore, even if a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159- 160 (1993).  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  

Given the evidence establishing acoustic trauma in service, a decrease in hearing over the course of service, and the Veteran's credible report that his hearing has progressively worsened since service, the June 2008 VA examiner should review the claim file and offer an addendum opinion, taking into account Hensley.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1.	Request that the June 2008 VA examiner review the claims file, including a copy of this REMAND and any additional evidence provided and offer an addendum opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss disability is related to service.  It should be conceded that the Veteran was exposed to noise during service and the examiner should discuss the decrease in hearing threshold from the Veteran's entrance to separation examinations.

If the June 2008 examiner is not available to provide an opinion, make arrangements for the file to be reviewed by another examiner who should be requested to supply the requested opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.
It would be helpful if the examiner would use the following language, as needed: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

2.	After completing the above, and any other development deemed necessary, the Agency of Original Jurisdiction should readjudicate the claim.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


